348 F.2d 868
Bradford COLEMAN, Appellant,v.JAHNCKE SERVICE, INC., Appellee.The HOME INSURANCE COMPANY et al., Appellants,v.The GREATER NEW ORLEANS EXPRESSWAY COMMISSION and Winn-Dixie Louisiana, Inc., Appellees.
No. 21106.
United States Court of Appeals Fifth Circuit.
July 6, 1965.

Roger H. Fellom, William S. Stone, New Orleans, La., for appellants.
Cornelius G. Van Dalen, Charles E. Lugenbuhl, William McM. King, Donald L. King, N. B. Barkley, Jr., New Orleans, La., for appellees.
Before RIVES and WISDOM, Circuit Judges, and MORGAN, District Judge.
PER CURIAM:


1
The petition for rehearing and supporting brief filed by appellants Jahncke Service, Inc. and Home Insurance Company suggest that we qualify our original opinion affirming the judgment below. That judgment casts Jahncke Service, Inc. and Home Insurance Company "jointly, severally and in solido" for all damages plus interest. Home Insurance Company, however, is liable only to the limits of its policy, plus interest from the date of payment by its insured, Jahncke Service, Inc. Stuyvesant Insurance Company of New York v. Nardelli, 5 Cir. 1961, 286 F.2d 600, 605.


2
As to all other grounds the petitioners raise, the petition for rehearing is denied.